United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    April 27, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 04-30909
                           Summary Calendar



     DENARD DARNELL NEAL,

                                             Petitioner-Appellant,

            versus


     CARL CASTERLINE,

                                             Respondent-Appellee.




            Appeal from the United States District Court
                for the Western District of Louisiana
                      USDC No. 1:03-CV-1743-FAL



Before GARWOOD, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Denard Darnell Neal, federal prisoner # 23843-008, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 habeas corpus

petition,    challenging   his   prison   disciplinary   conviction      of

attempted assault of a staff member.      Neal was sentenced to lose 27

days of good-conduct time and to other penalties.        Neal contends

that he was denied due process at his disciplinary hearing in


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
several respects.

     The incident report alleged that on January 14, 2003, as

Neal’s cell door was being opened, he rushed toward the door and

attempted to strike Officer Reed with his upper body.                       After being

placed back in his cell, Neal did it again.                     Reed reported that

Neal then had to be physically pushed back into his cell.                        In his

habeas petition Neal alleged, however, that on that date he was

assaulted by three members of the prison staff and that Reed then

falsely charged Neal with attempted assault as a cover-up.

     A federal prisoner inmate has a liberty interest in his

accumulated      good-time      credit.         See   Henson    v.   U.S.     Bureau    of

Prisons, 213 F.3d 897, 898 (5th Cir. 2000).                    “When a prisoner has

a liberty interest in good time credit, revocation of such credit

must comply with minimal procedural requirements.”                      Id.     However,

“[p]rison disciplinary proceedings are not part of a criminal

prosecution, and the full panoply of rights due a defendant in such

proceedings does not apply.” Wolff v. McDonnell, 418 U.S. 539, 556

(1974).

     “[T]he requirements of due process are satisfied if some

evidence supports the decision by the prison disciplinary board to

revoke good time credits.”             Superintendent, Mass. Corr. Inst. v.

Hill,     472    U.S.    445,    455    (1985).         Furthermore,        a   court’s

determination “whether this standard is satisfied does not require

examination of the entire record, independent assessment of the

credibility of witnesses, or weighing of the evidence.”                         Id.

     Neal       argues   that   he     is   entitled     to    relief    because       the

                                            2
disciplinary hearing officer (DHO) erroneously assumed that a

prison rule required an inmate to move to the back of his cell when

his cell door was being opened.       Neal also asserts that the DHO

found that the attempted assault occurred inside the cell whereas

Officer Reed stated that it took place at the cell door.        Neal

avers that both the DHO’s report and Reed’s incident report are

false.

     Neal’s argument has no merit because the hearing report shows

that the DHO found the facts to be as stated in Reed’s incident

report and in other hearing evidence.       It is immaterial whether

Neal violated a rule requiring him to stand at the back of his

cell, because he was charged with attempted assault.

     Neal complains that the DHO erred by relying on a memorandum

from a correctional officer who did not witness the incident.     He

also asserts that the DHO relinquished control of the hearing to

the officer.   This is refuted by the DHO’s report of the hearing,

which includes his findings and reasons for the decision.    The DHO

stated that he based his decision on Reed’s report and testimony

and the eyewitness testimony of a prison counselor. This was fully

adequate evidence to support Neal’s conviction. See Hill, 472 U.S.

at 455-56.

     Neal contends that he was denied due process by the DHO’s

refusal to review the surveillance videotape of the incident.     He

asserts that the tape shows that Officer Reed is lying.    As proof,

he attached as an exhibit to his brief copies of six still photos

of the area outside his cell, made from the tape.       Neal asserts

                                  3
that they show an officer pushing (assaulting) him.

       The still photos are not conclusively favorable to Neal,

however.      They also support Reed’s evidence, accepted by the DHO,

that   Neal     had   to    be   physically           pushed    back   into    his   cell.

Moreover, there is no indication that any of the tape shows what

happened inside Neal’s cell, which is where, Reed testified, the

offense took place.         If the tape showed that, then Neal should have

filed relevant extracts from the tape as his exhibits – apparently

he had access to the complete tape.                      Accordingly, Neal has not

shown that the DHO’s refusal to review the videotape denied him due

process, i.e., fundamental fairness.                    See, e.g., Neal v. Cain, 141

F.3d 207, 214 (5th Cir. 1998).

       Neal contends that he was denied due process because the DHO

failed to give him access to four memorandums used to find him

guilty.    However, the report indicates that the DHO based Neal’s

conviction on evidence provided by Reed and the counselor.                             The

report    does    not      advert    to    whether       Neal    asked    to   see   these

memorandums, what they stated, or that Neal knew they existed.                         At

any rate, he has not shown or even argued that they had any effect

on the result of the hearing, or how the DHO may have

abused    his    discretion         in    not       providing   Neal     access   to   the

memorandums.      See Wolff, 418 U.S. at 566 (discretion of prison

officials); Richards v. Dretke, 394 F.3d 291, 294-96 (5th Cir.

2004); Smith v. Rabalais, 659 F.2d 539, 541, 546 (5th Cir. 1981).

       Neal contends that he is entitled to relief because the

magistrate judge obtained relevant documents from prison officials

                                                4
without giving him access to them.            He argues that this denied him

the right to challenge evidence the DHO used against him.                     This

lacks merit because Neal could have sought to obtain the record and

exhibits    from   this   court   for        use     in    preparing   his   brief.

Furthermore, most if not all of the relevant evidence is summarized

in the DHO’s report, a copy of which Neal undoubtedly received.

See Hill, 472 U.S. at 455; Richards v. Dretke, supra; Smith v.

Rabalais, supra.

     Neal argues that the magistrate judge adjudicated his case on

the merits without the parties’ consent pursuant to 28 U.S.C. §

636(c).    This is refuted by the magistrate judge’s report, which

shows that he merely proposed findings and recommendations, and by

the district court’s final order that adopts the report.

     Neal asserts that the magistrate judge violated 28 U.S.C. §

636 by denying his motion for discovery.                    Because Neal did not

appeal    the   magistrate   judge’s        ruling    to    the   district   court,

however, this court lacks jurisdiction to consider the issue.                   See

Colburn v. Bunge Towing, Inc., 883 F.2d 372, 379 (5th Cir. 1988).

     AFFIRMED.




                                        5